Citation Nr: 1536986	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-37 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether partial vacatur of a February 2015 decision of the Board of Veterans' Appeals is warranted.

2.  Entitlement to an effective date earlier than March 12, 2007, for the assignment of a 30 percent rating for pseudofolliculitis barbae.

(A claim for a compensable initial rating for pseudofolliculitis barbae will be the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to May 1987.  He also served
with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
rating decisions of the Department of Veterans Affairs VA Regional Offices (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing in September 2013.  A transcript from this hearing is of record.

In February 2015, the Board issued a decision that granted an effective date of March 12, 2007, but no earlier, for the award of a 30 percent disability rating for pseudofolliculitis barbae.  For the reasons discussed below, the Board is vacating and dismissing only that part of its February 2015 decision that denied an effective date earlier than March 12, 2007 for the assignment of this 30 percent rating.  


FINDINGS OF FACT

1.  In January 2005, the Veteran submitted a timely notice of disagreement with a November 2004 rating decision that assigned a noncompensable initial rating for pseudofolliculitis barbae.  The Veteran's claim for a higher initial rating remains at issue.

2.  In its February 2015 decision, the Board did not award an effective date earlier than March 12, 2007 for an increased rating to 30 percent for pseudofolliculitis barbae in part based on a finding that the November 2004 rating decision was final.  



CONCLUSIONS OF LAW

1.  The November 2004 rating decision, assigning an initial noncompensable rating for pseudofolliculitis barbae, is not final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for vacating that part of the Board's February 2015 decision that denied an effective date earlier than March 12, 2007 for the assignment of a 30 percent disability rating for pseudofolliculitis barbae, have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

3.  As the Veteran's claim for a compensable initial rating remains on appeal, and will be discussed in a separate Board decision, the matter of entitlement to an effective date earlier than March 12, 2007 for the award of a 30 percent disability rating for pseudofolliculitis barbae is dismissed as moot.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Partial Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In this case, it is clear that the Veteran submitted, and VA received, a timely notice of disagreement in January 2005 with the RO's November 2004 decision to assign a noncompensable rating for pseudofolliculitis barbae.  Although the issue was certified to the Board, and another Veterans Law Judge took testimony on the issue in March 2008, the Board has not adjudicated the issue on the merits.

Rather, through a separate appeal stream, the Veteran perfected another appeal concerning the narrowly-tailored issue of whether an effective date earlier than December 18, 2009 could be assigned for an increased rating to 30 percent for pseudofolliculitis barbae.  The undersigned Veterans Law Judge heard the Veteran's testimony concerning this issue at a September 2013 hearing.  In February 2015, the Board awarded an earlier effective date of March 12, 2007 for this increase to 30 percent; however, it also decided that a date earlier than March 12, 2007 was not warranted in part, because the above-referenced November 2004 rating decision was final.  

As the Board's February 2015 decision was based on an incorrect procedural history, the Board will now vacate that part of its February 2015 decision that determined an effective date prior to March 12, 2007 was not warranted for an increase to a 30 percent rating for pseudofolliculitis barbae.  The remainder of the February 2015 decision, granting service connection for erectile dysfunction and for migraine headaches, denying service connection for right carpal tunnel syndrome, granting an effective date of March 12, 2007 for a 30 percent rating for pseudofolliculitis barbae, and remanding the Veteran's service-connection claims for a right knee disorder and pes planus, remain undisturbed.

Dismissal

In light of the fact that a claim for a compensable initial rating for pseudofolliculitis barbae remains on appeal, and that another Veterans Law Judge heard testimony specifically as to that issue in March 2008, the issue will be decided in a separate Board decision signed by that Veterans Law Judge.  See 38 U.S.C. § 7107(c) (West 2014) (noting that the member designated to conduct the hearing shall participate in making the final determination of the claim).  As the adjudication of an initial rating claim necessarily involves an assessment of the severity of a disability as it progresses over the course of the appeal period, the open question as to whether an effective date earlier than March 12, 2007 is warranted for an increase to 30 percent is rendered moot and dismissed herein. 

	(CONTINUED ON NEXT PAGE)
ORDER

That part of the February 2015 Board decision denying an effective date earlier than March 12, 2007 for the assignment of an increased rating to 30 percent for pseudofolliculitis barbae, is vacated.

The issue of entitlement to an effective date earlier than March 12, 2007 for the assignment of an increased rating to 30 percent for pseudofolliculitis barbae is dismissed as moot.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


